Citation Nr: 0206770	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  00-10 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California


THE ISSUE

Whether termination of the appellant's Department of Veterans 
Affairs (VA) nonservice-connected death pension benefits, 
effective March 1, 1997, based on excessive countable annual 
income, was proper.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to July 
1946; he died in May 1982.  The appellant is the veteran's 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000, determination by the Los 
Angeles, California Regional Office (RO), terminating the 
appellant's death pension benefits due to excessive income.  
The notice of disagreement with that determination was 
received in March 2000.  The statement of the case was issued 
in April 2000.  The substantive appeal was received in April 
2000.  

In January 2002, the Board remanded the case to the RO to 
afford the appellant a hearing.  On February 4, 2002, the 
veteran appeared and offered testimony at a hearing before 
the undersigned Member of the Board, at the RO.  A transcript 
of the hearing is of record.  The appeal was received at the 
Board in March 2002.  

In its remand, the Board noted that the appellant had raised 
the issue of entitlement to a waiver of recovery of an 
overpayment of Department of Veterans Affairs improved 
pension benefits in the amount of $16,958.  That issue was 
referred to the RO for adjudication.  Since it does not 
appear that the RO has yet adjudicated this issue, it is 
again referred to the RO for such adjudication.  


REMAND

In September 1982, the appellant was informed that she had 
been awarded death pension benefits, effective May 1, 1982.  
In March 2000, the RO terminated the award of death pension 
benefits effective March 1, 1997, due to excess income, 
including the receipt of an inheritance and receipt of Social 
Security benefits, effective May 1998.  

In an Eligibility Verification Report (EVR) received in 
January 2000, the appellant reported that she began receiving 
$385 per month in Social Security benefits, beginning in May 
1998.  She also reported that she was in receipt of $500 per 
month from a "special needs account" as a result of an 
inheritance from her father, effective February 1999.  By a 
decision dated in March 2000, the appellant was advised that 
her VA death pension benefits would be terminated because her 
countable annual income of $6,000.00 exceeded the maximum 
annual rate of $5,688.00.  The countable income was based on 
$6,000.00 from "military retirement."  

Of record is medical expense report (VA Form 21-8416), dated 
in March 1998, wherein the appellant reported itemized 
medical expenses for the period from January 1997 through 
December 1997.  A surviving spouse may exclude unreimbursed 
medical expenses that are in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
spouse as in effect during the applicable 12-month 
annualization period in which the medical expenses were paid. 
38 C.F.R. § 3.272(g)(2) (2001).  

In this regard, the Board notes that while the copy of the 
will is dated February 5, 1997, there is no indication of 
record regarding the effective date of the inheritance 
payments, the monthly amounts, or when the payments actually 
began.  In addition, there is no indication that the RO 
considered any of the medical expenses reported by the 
appellant; it appears that application of the amount reported 
on VA Form 21-8416 could have resulted in her total, 
countable income being lower than the maximum prescribed 
limit.  However, the RO did not specify whether medical 
expenses were considered to be deductible or not.

As such this matter is REMANDED to the RO for the following 
actions:

1.  The RO should contact the appellant 
and request that she furnish any 
additional evidence regarding 
unreimbursed medical expenses that she 
paid since January 1997.  Once this 
evidence is associated with the claims 
file, the RO should determine the year in 
which the appellant's medical expenses 
where incurred and should determine 
whether the expenses can be used to 
reduce the appellant's annual countable 
income for purposes of determining 
entitlement to death pension benefits.  

2.  Thereafter, the RO should provide the 
appellant with an accounting showing her 
countable income, deductible medical 
expenses, and the amount of pension 
benefits she was entitled to receive.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the question of whether the 
appellant's death pension benefits were 
properly terminated.  In so doing, the RO 
should consider 38 C.F.R. §§  3.262(e), 
3.262(f), 3.272 (g)(2), and 3.272(h).  

4.  If the determination remains adverse 
to the appellant, the RO should provide 
the appellant with an SSOC, and afford 
her the appropriate opportunity to 
respond thereto before the record is 
returned to the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until she receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

